Name: Commission Decision No 391/84/ECSC of 14 February 1984 fixing the rates of abatement for the second quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-17

 Avis juridique important|31984S0391Commission Decision No 391/84/ECSC of 14 February 1984 fixing the rates of abatement for the second quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 047 , 17/02/1984 P. 0008 - 0008*****COMMISSION DECISION No 391/84/ECSC of 14 February 1984 fixing the rates of abatement for the second quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 9 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the second quarter of 1984 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the second quarter of 1984 shall be as follows: - category Ia 41 - category Ib 34 - category Ic 17 - category Id + 42 - category II 48 - category III 42 - category IV 33 - category V 42 - category VI 38 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: - category Ia 43 - category Ib 33 - category Ic 22 - category Id + 42 - category II 52 - category III 49 - category IV 35 - category V 44 - category VI 42 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 February 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1.